

EXHIBIT 10.3
Memorandum
 


To:
Ron Miller
From:
Charlie Maddy
Date:
December 1, 2006
Re:
Incentive Plan - SVNB

 
Here is the Incentive Plan for Shenandoah Valley National Bank’s community
banking division, for the year ending December 31, 2007. It follows the same
principles as last year’s plan.
 
As you know, we have established a budget of $* in net income and approximately
$* in total assets for the community banking division of Shenandoah Valley
National Bank for year ended December 31, 2007. If we meet our operating plan
budget and the average assets for December of 2007 are at least $*, yourself,
Dawn and Cyndie would be paid the following bonus.
 


Ron Miller
$ *
Dawn Frye
$ *
Cyndie Layman
$ *

 

 
 
 
 


In addition, if net income exceeds the budgeted $*, we will reserve *% of the
amount over the $* to a pool, which would be divided among the above key
managers. In order to qualify for this additional amount, net income for
Shenandoah Valley National Bank would have to be greater than $* after any and
all bonuses (including the above “budget bonus”) were paid. The calculation
would work as follows:


*
$*
*
 *
*
 *
*
 *%
*
$*
*
 *
*
$*
*
$*





 
 
The performance pool payment would be divided as follows:




Ron Miller
*%
$*
Dawn Frye
*%
*
Cyndie Layman
*%
*
Discretionary
*%
*
Reserved
*%
*



 




The President of Shenandoah Valley National Bank could award the discretionary
amount to whatever Shenandoah Valley National Bank employee(s) he thought was
deserving or could leave it in income, at his discretion.


To recap, in my example, if the bank were to make $* net in the year 2007, Ron
Miller’s bonuses would be as follows:




Budget bonus
$ *
Performance bonus
   *
Total bonus
$ *


The total performance pool total bonus cannot exceed $*. Securities gains and
losses will be excluded for bonus calculation purposes. The operating plan and
budget may be revised if significant structural changes occur such as the
purchase of a new branch, merger, etc. Summit management and board of directors
will have sole discretion as to whether these changes have occurred in amounts
sufficient to make such changes and will advise Shenandoah Valley National Bank
management if these changes are made. Any questions or “gray” areas will be
resolved using the sole discretion of the Board of Summit or the President of
Summit depending on the complexity of the matter in question.


Ron, as you are aware, you may receive quarterly “ROE bonus payments” this year.
If these payments exceed the amount due to you under this plan, no payment will
be awarded under this plan. So, in summary, you will receive the greater of the
two amounts, but not both. Thanks for all your hard work and good luck.


* Confidential, Business Proprietary Information